Title: Thomas Jefferson to John Wayles Eppes, 1 June 1815
From: Jefferson, Thomas
To: Eppes, John Wayles


          Dear Sir  Poplar Forest June 1. 15.
          For want of time to consult you on it, I have taken a measure of great responsibility on my self as to Francis, for your pardon for which I must rely on the motives, and what I hope will be the effect of it. French is become the most indispensable part of modern education. it is the only language in which a man of any country can be understood out of his own; and is now the preeminent depository of general science, every branch of which (Medecine excepted) is better treated in books of that than of any other language in the world. the difficulty of getting instruction in it’s true pronuntiation had made me very anxious that Francis should have passed his last vacation at Monticello, where his aunt, who speaks it as a native, & all his cousins who have got it well from her, could in a short time have so advanced him as to go on afterwards by himself. I wrote to him to propose this to you, and never knew, till he tells me, that he did not get the letter, which I lodged at Flood’s for him, and which Flood assures him he forwarded. another vacation is now approaching, and I feel such anxiety that he should avail himself of that for the same purpose, that, having so convenient an opportunity of taking him on with me in the carriage, I venture to anticipate the term of vacation, and carry him with me. this will not give him more time than enough to ground him thoroughly in the language. it gives him 4. months to the end of the vacation, in which time we will ensure his reading French with perfect ease. and although while he must devote the main portion of the day to French, he cannot be expected to read as much Latin as in the whole day at school yet I will take on me to ensure that employing in it a couple of hours every day with my undivided attention and instruction, he shall, when he rejoins his class, have made more effectual progress than they, with the small portion of the attention which each of them can separately recieve from even the best teacher whose attention is divided among five and twenty. I have provided the necessary books for him, and shall furnish him with others as he advances. I will send him to visit you at any moment you shall desire it, and I hope you will approve of the disposition I have ventured to make, te inconsulto, of 4. months of his time: and that at the end of them you will be satisfied they have not been misemployed. my motives have been purely his good  & your satisfaction, adding always the assurance of my constant and unchanged affections.
          Th: Jefferson
        